Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 7/29/19, 12/13/19, 2/10/20, 4/2/20, 6/30/20, 8/7/20, and 3/24/21 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements.
Claim Objections
3.	Claim 6 is objected to because line 2 should read “first and second hooks”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims each include an “and/or” limitation which renders the claims unclear as to whether or not what follows the “and/or” limitation is actually being claimed or not. Appropriate correction is required.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (FR 2815915 A3).
Regarding claim 1, Chiang discloses an assembly mountable (capable of being mounted) to locomotive handrailing (handrailing not currently being claimed in combination due to functional “mountable” language), the assembly comprising an upper horizontal arm (1) and first and second hooks (15) downwardly facing (viewing Figure 1 upside down) and configured to be hooked over and onto the locomotive handrailing (nothing in the hook structure of Chiang would prevent such functional use), the first and second hooks slidably coupled to the upper horizontal arm (along slot 10), whereby the first and second hooks are horizontally slidable relative to each other along an upper surface (lip of 10 to which 15 is hooked to, when Figure 1 is viewed upside down, “upper” in that it would be within an upper half/portion of the device) of the upper horizontal arm to thereby allow adjustment to a distance separating the first and second hooks. 
Regarding claim 2, Chiang discloses the assembly of claim 1, further comprising an upper vertical arm (2) slidably coupled to the upper horizontal arm, whereby the upper vertical arm is horizontally .
8.	Claims 1-4, 10, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US 6,152,313 A).
Regarding claim 1, Klein (Figure 1 viewed upside down) discloses an assembly mountable (capable of being mounted) to locomotive handrailing (handrailing not currently being claimed in combination), the assembly comprising an upper horizontal arm (one of 46) and first and second hooks (two of the four 60) downwardly facing (viewing Figure 1 upside down) and configured to be hooked over and onto the locomotive handrailing (nothing in the hook structure of Klein would prevent such functional use), the first and second hooks slidably coupled (via 48/50) to the upper horizontal arm, whereby the first and second hooks are horizontally slidable relative to each other along an upper surface (the apertures in slider element 48 surround all sides of the arms) of the upper horizontal arm to thereby allow adjustment to a distance separating the first and second hooks.
Regarding claim 2, Klein discloses the assembly of claim 1, further comprising an upper vertical arm (one of the remaining two 56/60) slidably coupled to the upper horizontal arm, whereby the upper vertical arm is horizontally slidable (via 48) along a lower surface (the apertures in slider element 48 surround all sides of the arms) of the upper horizontal arm to thereby allow the upper vertical arm to be slidably positionable at a center location or off-center location along the upper horizontal arm. 
Regarding claim 3, Klein discloses the assembly of claim 2, further comprising a lower horizontal arm (other 46), wherein the upper vertical arm (one of the remaining two 56/60) is slidably coupled to the lower horizontal arm, whereby the upper vertical arm is horizontally slidable along an upper surface of the lower horizontal arm (the apertures in slider element 48 surround all sides of the arms) to thereby allow the upper vertical arm to be slidably positionable at a center location or off-center location along the lower horizontal arm.

Regarding claim 10, Klein discloses the assembly of claim 2, further comprising first and second upper hook members (12) respectively coupled to opposing first and second end portions of the upper horizontal arm, the first upper hook member including a first free end portion including a first upwardly facing hook (30), the second upper hook member including a second free end portion including a second upwardly facing hook (30), the first and second upwardly facing hooks configured to (have all of the claimed structure so as to be capable of)21Attorney Docket No. 9062M-000080-US engagingly receive respective first and second upper members extending outwardly from opposing sides of an enclosure of a portable remote control locomotive system (none of the first and second upper members, enclosure, or RCL are currently being claimed in combination).
Regarding claim 18, Klein discloses a quick connect mounting assembly for mounting an enclosure of portable remote control locomotive (RCL) system to locomotive handrailing without requiring use of tools (neither of the RCL or handrailing currently being claimed in combination due to functional “for mounting” limitation), the assembly comprising: an upper horizontal arm (one of 46, Figure 1 viewed upside down) including opposing upper and lower surfaces; a lower horizontal arm (other of 46) including opposing upper and lower surfaces; an upper vertical arm (one of 48/56) slidably coupled to the upper and lower horizontal arms, whereby the upper vertical arm is horizontally slidable along the lower surface of the upper horizontal arm and the upper surface of the lower horizontal arm (the apertures in slider element 48 surround all sides of the arms); and a lower vertical arm (another of 58/56) slidably coupled to the lower horizontal arm, whereby the lower vertical arm is horizontally slidable along the lower surface of the lower horizontal arm (the apertures in slider element 48 surround all sides of the arms).
Regarding claim 21, Klein discloses the assembly of claim 18, further comprising first and second hooks (others of 60) downwardly facing and configured to be (having all of the claimed structure so as to be capable of being) hooked over and onto the locomotive handrailing; the first and second hooks slidably coupled to the upper horizontal arm (via 48), whereby the first and second hooks are horizontally slidable relative to each other along the upper surface of the upper horizontal arm.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
10.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
11.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-4, 17, 18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9 13, and 14 of U.S. Patent No. 10,766,514. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed structure is also found in the patented claims.
Allowable Subject Matter
13.	Claims 5-9, 11-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim 6 objection, the claims 6 and 17 rejections under 35 USC 112, and the double patenting rejection of claim 17 would all need to be addressed as well.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	1/4/22